Per Curiam.
It has been contended by the plaintiffs in error, that the Court of Common Pleas had no right to amend the judgment; but we are of opinion, that court had a right in their discretion, to order the amendment, and whether that discretion was judiciously exercised, is what is not to be inquired of in a court of error. The record stands thus, then: The plaintiff has declared against six defendants, and taken judgment against three only, without noticing the others. This is error. According to our practice, the declaration might have been against the three who were summoned, with an averment, that process was issued against the three others who were not to be found, &e. But this declaration avers, that all six of the defendants were summoned; and the action being joint, it was not competent to the plaintiff to take judgment against three only, and discharge the others.
It is the opinion of the court, therefore, that the judgment should be reversed.
Judgment reversed.